The action was brought for the penalty of $200; which it was alleged the defendant had incurred by selling the goods of his testator at private sale. It was proved that on entering upon the duties of his office the defendant found a crop of corn standing in the field and hired one John Covington to haul it to the crib, and as a compensation gave him for his wagon and team two dollars and fifty cents per day, to be paid in corn at 50 cents per bushel, and that the corn thus paid was a part of that stated as standing in the field and belonging to the estate of the testator.
The court being of opinion on this state of facts that the (415)  plaintiff was not entitled to recover, so instructed the jury, who found for the defendant. Plaintiff appealed.
We concur with his Honor in the opinion that this case does not come within the operation of the statute which forbids the sale of the property of deceased persons except by "public vendue or auction."
The transaction was not a sale of any portion of the corn, but only a convenient mode of getting the crop of corn hauled to the crib by allowing a part to be taken as commissions in payment for the price of hauling. It may be that this was the only mode in which the executor could have procured the work to be done. It does not appear that he had any cash of the estate in hand, and certainly he was not required to advance funds of his own or to pledge his individual credit. In short, the case does not fall within the meaning of the statute or within the evil which it was intended to guard against.
PER CURIAM.                                           No error. *Page 317 
APPENDIX
(416)